                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                           DOCKET NO. 3:16-cr-00090-FDW
                UNITED STATES OF AMERICA,                     )
                                                              )
                vs.                                           )
                                                              )                     ORDER
                DARRELL MURRAY PRICE,                         )
                                                              )
                          Defendant.                          )
                                                              )

                         THIS MATTER is before the Court on Defendant’s Motion for Compassionate Release.

               (Doc. No. 34).

                         The Court hereby ORDERS the Government to respond to Defendant’s motion. The

               Government shall have sixty (60) days from the date of this Order to file its response with the

               Court.

                         IT IS SO ORDERED.


Signed: April 17, 2020




                                                             1



                          Case 3:16-cr-00090-FDW Document 35 Filed 04/20/20 Page 1 of 1
